            Case 1:18-cv-01047-CKK Document 32 Filed 08/01/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
PUBLIC CITIZEN, INC.,                )
                                     )
            Plaintiff,               )
                                     )
            v.                       )  Civil Action No. 18-1047 (CKK)
                                     )
UNITED STATES DEPARTMENT             )
OF EDUCATION,                        )
                                     )
            Defendant.               )
                                     )

                          JOINT STIPULATION OF SETTLEMENT

       Plaintiff Public Citizen and defendant U.S. Department of Education (collectively, the

“Parties”), by and through undersigned counsel, hereby stipulate and agree as follows:

       1.       The Parties do hereby agree to settle and compromise Plaintiff’s claim for

attorneys’ fees and costs in this action.

       2.       Defendant shall pay to counsel for Plaintiff, Public Citizen Litigation Group, the

sum of twenty thousand dollars ($20,000.00) for attorneys’ fees and costs in this matter. Defendant

will pay such attorneys’ fees and costs via an electronic transfer of funds to a bank account that

plaintiff’s counsel will specify. Upon filing this Joint Stipulation, the Parties will promptly

complete and transmit the documentation necessary to effectuate this payment.

       3.       Upon entry of this Joint Stipulation, Plaintiff’s motion for attorneys’ fees (ECF No.

30) shall be deemed withdrawn.

       4.       This Joint Stipulation shall constitute full and final settlement and satisfaction of

all claims by plaintiff against defendant arising from the allegations set forth in the Complaint filed

in this action, including claims for fees, costs, and expenses.
            Case 1:18-cv-01047-CKK Document 32 Filed 08/01/19 Page 2 of 2



       5.       This Joint Stipulation shall not constitute an admission of liability or fault on the

part of defendant or the United States or their agents, servants, or employees, and both Parties have

entered into this Stipulation for the sole purpose of compromising disputed claims and avoiding

the expenses and risks of further litigation.

       6.       The Parties agree that this Joint Stipulation will not be used as evidence or

otherwise in any pending or future civil or administrative action against the U.S. Department of

Education, the United States, or any agency or instrumentality of the United States.

Dated: August 1, 2019                                 Respectfully submitted,

 /s/ Adam R. Pulver                                   JESSIE K. LIU
 Adam R. Pulver (D.C. Bar No. 1020475)                D.C. Bar 472845
 Patrick D. Llewellyn (D.C. Bar No. 1033296)          United States Attorney
 Public Citizen Litigation Group
 1600 20th Street NW                                  DANIEL F. VAN HORN
 Washington, DC 20009                                 D.C. Bar 924092
 (202) 588-1000                                       Chief, Civil Division
 Apulver@citizen.org
                                                      By: /s/ Jason T. Cohen
 Counsel for Plaintiff                                JASON T. COHEN, ME Bar #004465
                                                      Assistant United States Attorney
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-2523
                                                      Jason.Cohen@usdoj.gov

                                                      Counsel for Defendant




                                                  2
